IN THE UNITED STATES COURT OF APPEALS

                                 FOR THE FIFTH CIRCUIT



                                        No. 00-50445
                                      Summary Calendar



       BRIDGET VALENZUELA; ET AL.,

                                                           Plaintiffs,

       BRIDGET VALENZUELA; XAVIER VALENZUELA,

                                                           Plaintiffs-Appellants,

                                             versus

       UNITED STATES OF AMERICA,

                                                           Defendant-Appellee.


                   Appeal from the United States District Court for
                            the Western District of Texas
                              (USDC No. MO-99-CV-1)
           _______________________________________________________
                                 January 23, 2001

Before REAVLEY, DeMOSS and BENAVIDES, Circuit Judges.

PER CURIAM:*




       *
        Pursuant to 5TH CIR. R. 47.5, the Court has determined that this opinion should not be
published and is not precedent except under the limited circumstances set forth in 5TH CIR. R.
47.5.4.
      The judgment of the district court is affirmed for reasons given by that court

in its order of March 31, 2000.

      Affirmed.




                                          2